ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                             Sandholm v. Kuecker, 2012 IL 111443




Caption in Supreme         STEVE SANDHOLM, Appellant, v. RICHARD KUECKER et al.,
Court:                     Appellees.



Docket No.                 111443
Filed                      January 20, 2012


Held                       Defamation defendants who succeeded in having plaintiff ousted from his
(Note: This syllabus       public school coaching position were not entitled to have his suit against
constitutes no part of     them dismissed as a SLAPP where they did not show that it was directed
the opinion of the court   solely at their petitioning activities, as opposed to genuinely seeking tort
but has been prepared      recovery.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the Second District; heard in that
Review                     court on appeal from the Circuit Court of Lee County, the Hon. David L.
                           Jeffrey, Judge, presiding.


Judgment                   Appellate court judgment reversed; circuit court judgment reversed; cause
                           remanded.
Counsel on   Stephen T. Fieweger, of Katz, Huntoon & Fieweger, P.C., of Moline, for
Appeal       appellant.

             James W. Mertes and Magen J. Mertes, of Sterling, for appellees Richard
             Kuecker and Ardis Kuecker.

             Jeffrey J. Zucchi, of Clark, Justen, Zucchi & Frost, Ltd., of Rockford, for
             appellee Michael Venier.

             Linda A. Giesen, of Dixon & Giesen Law Offices, of Dixon, for appellees
             Glen Hughes et al.

             Michael R. Lieber, of Ice Miller LLP, of Chicago, for appellees NRG
             Media, LLC and Al Knickrehm.

             Lisa Madigan, Attorney General, of Springfield (Michael A. Scodro,
             Solicitor General, and Clifford W. Berlow, Assistant Attorney General,
             of Chicago, of counsel), for intervenor-appellee.

             Leah R. Bruno and Kristen C. Rodriguez, of SNR Denton US LLP, and
             Harvey Grossman and Adam Schwartz, all of Chicago, for amicus curiae
             American Civil Liberties Union of Illinois.

             Donald Craven, of Springfield, for amici curiae the Illinois Press
             Association and the Illinois Broadcasters Association.

             Peter Kurdock, of Washington, D.C., for amicus curiae the Public
             Participation Project.



Justices     JUSTICE BURKE delivered the judgment of the court, with opinion.
             Chief Justice Kilbride and Justices Freeman, Thomas, Garman, Karmeier,
             and Theis concurred in the judgment and opinion.




                                   -2-
                                           OPINION

¶1       At issue in this appeal is the applicability of the Citizen Participation Act (Act) (735
     ILCS 110/1 et seq. (West 2008)), commonly referred to as the anti-SLAPP (Strategic
     Lawsuits Against Public Participation) statute, to a lawsuit alleging intentional torts based
     on alleged statements by the defendants attacking the plaintiff’s reputation. The circuit court
     dismissed plaintiff’s lawsuit in its entirety, finding defendants immune from liability under
     the Act. The appellate court affirmed. 405 Ill. App. 3d 835. For the reasons that follow, we
     reverse the judgments of the appellate and circuit courts and remand the cause to the circuit
     court for further proceedings consistent with this opinion.

¶2                                       BACKGROUND
¶3       The plaintiff, Steve Sandholm, filed his initial complaint in the circuit court of Lee
     County on April 25, 2008. Plaintiff subsequently filed three amended complaints, alleging
     multiple counts of defamation per se, false light invasion of privacy, civil conspiracy to
     intentionally interfere with prospective business advantage, and slander per se, against
     defendants, Richard Kuecker, Ardis Kuecker, Glen Hughes, Michael Venier, Al Knickrehm,
     Tim Oliver, Dan Burke, David Deets, Mary Mahan-Deatherage, NRG Media, LLC, Greg
     Deatherage, Neil Petersen, and Robert Shomaker. Plaintiff’s second amended complaint
     alleged the following facts.
¶4       Plaintiff was hired as the head basketball coach at Dixon High School beginning with the
     1999-2000 school year. In the 2003-2004 school year, he was assigned the additional position
     of the school’s athletic director. Plaintiff received positive evaluations of his job performance
     during his entire tenure at Dixon High School.
¶5       In February 2008, defendants began a campaign to have plaintiff removed as basketball
     coach and athletic and activities director due to their disagreement with his coaching style.
     Plaintiff alleged that defendants made multiple false and defamatory statements in various
     media as part of their campaign. Defendants Richard and Ardis Kuecker, Hughes, Venier,
     Oliver, Burke, Deets and Mahan-Deatherage formed a group called the “Save Dixon Sports
     Committee” and established a Web site called savedixonsports.com.
¶6       Richard Kuecker posted a letter on the Web site titled “Hostages in the Gym,” dated
     February 28, which stated that plaintiff badgered and humiliated players and that his conduct
     was excessively abusive and constituted bullying. On March 8 and again on March 10, Greg
     Deatherage published the “Hostages in the Gym” letter on the Northern Illinois Sports Beat
     Web site.
¶7       On February 28 and 29, Shomaker sent e-mails to school board member Carolyn
     Brechon, stating that plaintiff had “ruined things for everyone,” and that “many people tell
     me that [plaintiff’s] half time speeches are so profanity laced that they want to leave the
     locker room.”
¶8       On March 11, Venier sent an email to Dixon school board member James Hey, stating
     similar comments about plaintiff’s bullying and abuse of players. On March 14, Richard


                                               -3-
       Kuecker sent an email to Matt Trowbridge, a reporter for the Rockford Register Star, stating
       that plaintiff’s abusive behavior was the same as bullying; that “we were held hostage for
       three years”; and that plaintiff was a bad coach and an embarrassment to the community.
¶9         On March 19, defendants presented a petition to the Dixon school board, a copy of which
       was posted on the savedixonsports.com Web site. The petition stated that plaintiff abused
       his position of influence, exhibited a lack of positive character traits, criticized players in a
       way that amounted to abuse and bullying, and made demands “bordering on slavery.” The
       petition also stated that no one, either “in-house” or “out-of-house,” wanted to do business
       with plaintiff in his position as athletic director at Dixon High School; that plaintiff had
       alienated himself from all youth athletic feeder programs; and that plaintiff had “worn out
       his welcome in far too many circles to continue to do the complete and successful job you
       pay him to do.” After considering the petition, the school board voted on March 19 to retain
       plaintiff in his positions of athletic director and head basketball coach.
¶ 10       On March 21, Venier, Richard Kuecker, Hughes, and Knickrehm appeared on WIXN
       Radio, AM 1460 (owned by defendant NRG Media, LLC), at the request of Knickrehm,
       general manager of the radio station, to discuss their dissatisfaction with the school board’s
       decision. During the broadcast, defendants stated that plaintiff was performing adversely in
       his job as athletic director, that he was an embarrassment to the community, that no one
       wanted to do business with him, and that business owners were finding it harder to support
       the sports program at Dixon High School. The broadcast was posted on the
       savedixonsports.com Web site for republication to persons viewing the Web site from March
       24 to April 10, and from April 22 to April 26. Also posted to the Web site was a “public
       service announcement,” which was broadcast on WIXN radio. In the announcement, Venier
       stated that the school board had “failed miserably”; Oliver stated that plaintiff had been
       “getting away with this for years”; and Mahan-Deatherage stated that the problem “goes
       across all athletics” and was an embarrassing situation.
¶ 11       On March 21, Petersen, a former school board member, sent a letter to the school board
       stating that the proposed code of conduct was a “slap in the face” and that it should be
       directed at plaintiff “who continually demonstrates undesirable behavior and a total lack of
       respect for anyone.” He stated further that the funding from corporate and business entities
       to support extracurricular programs was in jeopardy and may evaporate.
¶ 12       On several occasions in March and April 2008, Deatherage published comments about
       plaintiff on the Northern Illinois Sports Beat Web site and on the saukvalleynews.com Web
       site, including calling plaintiff a “psycho nut who talks in circles and is only coaching for his
       glory.” Deatherage also commented that plaintiff, in his role as athletic director, was
       spending the sports money on the varsity basketball program to the detriment of other sports
       programs at Dixon High School.
¶ 13       On March 26, 2008, Ardis Kuecker posted a letter to the editor on the
       saukvalleynews.com Web site, questioning whether the new athletic code of conduct would
       force plaintiff “to stop his utilization of verbal abuse, emotional abuse, bullying and
       belittling–all aimed toward his players, as well as power conflicts with his fellow coaches.”
¶ 14       On April 10, the members of the Save Dixon Sports Committee sent a letter to Doug Lee,


                                                 -4-
       president of the Dixon school board. The letter stated that for nine years, plaintiff “tore down
       his players to the point of humiliation”; that the situation was akin to a “classic abuse
       situation” in which the abuser “tells them he loves them”; that parents and players felt they
       could not speak up for fear of retaliation by the coach against the players; and that plaintiff
       was the “exact opposite” of what an athletic director should be. On the same day, defendants
       posted on their Web site an open letter to the school board containing the same or similar
       statements about plaintiff. Also on April 10, Shomaker sent a letter to school board member
       Carolyn Brechon, stating that plaintiff had threatened his son, Eric.
¶ 15       On April 12, Hughes sent a letter to all members of the Dixon school board, in which he
       stated that plaintiff’s bullying, berating, and degrading of his players, threats against them,
       and his “slave/dog treatment of [assistant basketball coach] John Empen” should not be
       tolerated, and that “evil succeeds when good people do nothing.”
¶ 16       On April 16, an article was published in the Rockford Register Star, in which several
       defendants made comments about plaintiff. Richard Kuecker stated that plaintiff “tore down”
       players, told them “they’re no good,” belittled them, “got in their face,” and shook his finger
       at them. Hughes stated that plaintiff had blackmailed his son, Scott, by threatening to give
       a bad scouting report to a college if Scott did not stop criticizing plaintiff to outsiders.
¶ 17       On April 23, the Dixon school board voted to remove plaintiff from his position as
       basketball coach but retained him as the school’s athletic director.
¶ 18       On April 24, an article was published in the Dixon Gazette and on saukvalleynews.com
       in which Mahan-Deatherage made the following statement: “Why does there have to be an
       instance of where someone is shoved and pushed? Why can’t all these instances of abuse
       over 10 years *** isn’t that enough to fire him?”
¶ 19       In May or June 2008, Shomaker met with three officers of the Junior Dukes Football
       Program and told them that plaintiff had treated student athletes badly and used foul or
       profane language toward students.
¶ 20       Counts I through XII alleged defamation per se against all defendants except Petersen.
       Plaintiff alleged that defendants’ false and defamatory statements imputed an inability to
       perform and/or a want of integrity in the discharge of his duties as basketball coach and
       athletic director; prejudiced his ability to perform his job duties; falsely imputed that plaintiff
       had engaged in criminal activity; and caused presumed damages to his reputation. Counts
       XIII through XXII, as well as count XVI, alleged false light invasion of privacy against all
       defendants except Petersen and Ardis Kuecker. These counts alleged that defendants’
       derogatory and false statements placed him in a false light before the public and were made
       with actual malice or with reckless disregard of the truth or falsity of the statements. Count
       XXIII alleged civil conspiracy to interfere with prospective business advantage against all
       defendants except Petersen, based on the fact that plaintiff had a reasonable expectancy to
       enter into a valid business relationship with the Dixon School District to continue his
       employment as head boys basketball coach through the 2010-2011 school year. Finally,
       counts XXIV and XXV alleged that Petersen’s actions as an individual constituted slander
       per se and intentional interference with prospective business advantage.
¶ 21       Following the filing of plaintiff’s second amended complaint, defendants filed separate

                                                  -5-
       motions to dismiss pursuant to section 2-615 of the Code of Civil Procedure (735 ILCS 5/2-
       615 (West 2008)). Defendants contended, among other things, that the second amended
       complaint constituted a SLAPP specifically prohibited by the Act. The Act applies to “any
       motion to dispose of a claim in a judicial proceeding on the grounds that the claim is based
       on, relates to, or is in response to any act or acts of the moving party in furtherance of the
       moving party’s rights of petition, speech, association, or to otherwise participate in
       government.” 735 ILCS 110/15 (West 2008). The Act immunizes from liability “[a]cts in
       furtherance of the constitutional rights to petition, speech, association, and participation in
       government ***, regardless of intent or purpose, except when not genuinely aimed at
       procuring favorable government action, result, or outcome.” 735 ILCS 110/15 (West 2008).
¶ 22        In response to the dismissal motions, plaintiff filed a responsive pleading arguing that
       defendants’ actions were not “in furtherance of the constitutional rights to petition,” and,
       even if they were, that such actions were “not genuinely aimed at procuring favorable
       government action, result or outcome.” On the date of the hearing on the motions to dismiss,
       plaintiff filed an additional written response. He argued that the Act is unconstitutional as
       applied to him as well as to all public employees in the state. Plaintiff based his
       constitutional arguments on article I, section 12, of the Illinois Constitution (Ill. Const. 1970,
       art. I, § 12), which guarantees a right to a legal remedy for all injuries or wrongs received to
       a person’s privacy or reputation, and article I, section 6 (Ill. Const. 1970, art. I, § 6), which
       grants individuals the right to be free from invasions of privacy. The circuit court delayed the
       hearing to allow defendants to respond to plaintiff’s constitutional arguments.
¶ 23        Following the hearing, the circuit court issued a memorandum opinion and order
       dismissing plaintiff’s second amended complaint in its entirety, finding defendants immune
       from all claims pursuant to the Act. The court did not reach the remaining grounds raised in
       defendants’ motions to dismiss.
¶ 24        Prior to the circuit court’s decision, plaintiff filed a motion for leave to file his third
       amended complaint, which added additional allegations in count X and an additional count
       XXVI for false light invasion of privacy against Shomaker. The circuit court allowed leave
       to file the third amended complaint only as to counts X and XXVI, finding that the remaining
       counts were identical to those alleged in the second amended complaint. The circuit court
       subsequently dismissed counts X and XXVI of plaintiff’s third amended complaint on the
       grounds that the Act barred the claims alleged in those counts.
¶ 25        In response to defendants’ collective motion for attorney fees, the circuit court awarded
       fees to defendants pursuant to section 25 of the Act (735 ILCS 110/25 (West 2008)), in the
       total amount of $54,500.78, divided into four separate amounts for the various attorneys. The
       court limited the award only to those fees which could be specifically verified as connected
       to work done on the motion under the Act.
¶ 26        Plaintiff appealed the dismissal of his complaints. Defendants, with the exception of
       Venier, filed cross-appeals seeking expansion of the attorney fee awards to include those fees
       associated with the entire defense.
¶ 27        The appellate court affirmed. 405 Ill. App. 3d 835. The court held that the Act “alters
       existing defamation law by providing a new, qualified privilege for any defamatory


                                                  -6-
       statements communicated in furtherance of one’s right to petition, speak, assemble, or
       otherwise participate in government *** even with actual malice.” Id. at 851, 855. The court
       acknowledged that, under its construction, “the Act is broad, changing the landscape of
       defamation law”; however, the court held that it is the duty of the legislature, not the courts,
       to rewrite the statute. Id. at 855.
¶ 28        As applied to the facts, the court found that dismissal of plaintiff’s claims was proper.
       The court found that defendants’ acts were “genuinely aimed at procuring favorable
       government action, result, or outcome” because reasonable persons could expect the school
       board to change its initial decision to retain plaintiff after defendants’ campaign placed
       public pressure on the board. Id. at 862-63. The school board decision was a “government
       process” under the plain language of the Act. Thus, defendants were acting in furtherance of
       their rights to participate in government with the goal to obtain favorable government action.
       Id. at 864. The court further held it was “undisputed that plaintiff’s lawsuit was based on or
       in response to defendants’ ‘acts in furtherance.’ ” Id.
¶ 29        The court next rejected plaintiff’s constitutional arguments. With regard to the right to
       a remedy under article I, section 12, of the Illinois Constitution of 1970 (Ill. Const. 1970, art.
       I, § 12), the court held that the right to remedy clause is an expression of philosophy rather
       than a mandate for a specific remedy. Id. at 851. In the context of the Act, the court held, the
       legislature properly exercised its inherent power to repeal or change the common law by
       granting a qualified privilege for speech made in the exercise of the right to participate in
       government. Id. at 852. The court found plaintiff’s equal protection argument to be equally
       unavailing. The court disagreed with the plaintiff that the Act places public employees in a
       special category because the Act applies, on its face, to any moving party whose alleged acts
       were in furtherance of the moving party’s rights to petition, speak, assemble, or otherwise
       participate in government. Id. Finally, the court affirmed the award of attorney fees by the
       circuit court, limited to those fees associated with the motion to dismiss on grounds based
       on the Act. Id. at 869.
¶ 30        This court allowed plaintiff’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Feb. 26,
       2010). We granted leave to the State to intervene in the cause as an intervenor-appellee, and
       we allowed the American Civil Liberties Union of Illinois, the Illinois Press Association, the
       Illinois Broadcasters Association, and the Public Participation Project to submit an amicus
       curiae brief in support of defendants.

¶ 31                                       ANALYSIS
¶ 32                               I. Citizen Participation Act
¶ 33       In August 2007, Illinois joined more than 20 other states1 in enacting anti-SLAPP
       legislation, in the form of the Citizen Participation Act (735 ILCS 110/1 et seq. (West
       2008)). The term “SLAPP” was coined by two professors at the University of Denver,


               1
                 See Mark J. Sobczak, Comment, SLAPPed in Illinois: The Scope and Applicability of the
       Illinois Citizen Participation Act, 28 N. Ill. U. L. Rev. 559, 559-60, 576 n.149 (2008).

                                                  -7-
       George W. Pring and Penelope Canan, who conducted the seminal study on this type of
       lawsuit. George W. Pring & Penelope Canan, “Strategic Lawsuits Against Public
       Participation” (“SLAPPs”): An Introduction for Bench, Bar and Bystanders, 12 Bridgeport
       L. Rev. 937 (1992). “SLAPPs, or ‘Strategic Lawsuits Against Public Participation,’ are
       lawsuits aimed at preventing citizens from exercising their political rights or punishing those
       who have done so.” Wright Development Group, LLC v. Walsh, 238 Ill. 2d 620, 630 (2010)
       (citing generally Penelope Canan & George W. Pring, Strategic Lawsuits Against Public
       Participation, 35 Soc. Probs. 506 (1988)). “SLAPPs use the threat of money damages or the
       prospect of the cost of defending against the suits to silence citizen participation.” Walsh,
238 Ill. 2d at 630 (citing 735 ILCS 110/5 (West 2008)). The paradigm SLAPP suit is “one
       filed by developers, unhappy with public protest over a proposed development, filed against
       leading critics in order to silence criticism of the proposed development.” Westfield Partners,
       Ltd. v. Hogan, 740 F. Supp. 523, 525 (N.D. Ill. 1990). A SLAPP is “based upon nothing
       more than defendants’ exercise of their right, under the first amendment, to petition the
       government for a redress of grievances.” Hogan, 740 F. Supp. at 525.
¶ 34        SLAPPs are, by definition, meritless. John C. Barker, Common-Law and Statutory
       Solutions to the Problem of SLAPPs, 26 Loy. L.A. L. Rev. 395, 396 (1993). Plaintiffs in
       SLAPP suits do not intend to win but rather to chill a defendant’s speech or protest activity
       and discourage opposition by others through delay, expense, and distraction. Id. at 403-05.
       “In fact, defendants win eighty to ninety percent of all SLAPP suits litigated on the merits.”
       Id. at 406. While the case is being litigated in the courts, however, defendants are forced to
       expend funds on litigation costs and attorney fees and may be discouraged from continuing
       their protest activities. Id. at 404-06.
¶ 35        “The idea is that the SLAPP plaintiff’s goals are achieved through the ancillary effects
       of the lawsuit itself on the defendant, not through an adjudication on the merits. Therefore,
       the plaintiff’s choice of what cause of action to plead matters little.” Mark J. Sobczak,
       Comment, SLAPPed in Illinois: The Scope and Applicability of the Illinois Citizen
       Participation Act, 28 N. Ill. U. L. Rev. 559, 561 (2008). SLAPPs “masquerade as ordinary
       lawsuits” and may include myriad causes of action, including defamation, interference with
       contractual rights or prospective economic advantage, and malicious prosecution. Kathryn
       W. Tate, California’s Anti-SLAPP Legislation: A Summary of and Commentary on Its
       Operation and Scope, 33 Loy. L.A. L. Rev. 801, 804-05 (2000). Because winning is not a
       SLAPP plaintiff’s primary motivation, the existing safeguards to prevent meritless claims
       from prevailing were seen as inadequate, prompting many states to enact anti-SLAPP
       legislation. Id. at 805. These statutory schemes commonly provide for expedited judicial
       review, summary dismissal, and recovery of attorney fees for the party who has been
       “SLAPPed.” Id.
¶ 36        These characteristics of SLAPPs are reflected in the language of the Act, particularly
       section 5, which sets forth the public policy considerations underlying the legislation:
                   “§ 5. Public Policy. Pursuant to the fundamental philosophy of the American
               constitutional form of government, it is declared to be the public policy of the State
               of Illinois that the constitutional rights of citizens and organizations to be involved
               and participate freely in the process of government must be encouraged and

                                                -8-
              safeguarded with great diligence. The information, reports, opinions, claims,
              arguments, and other expressions provided by citizens are vital to effective law
              enforcement, the operation of government, the making of public policy and decisions,
              and the continuation of representative democracy. The laws, courts, and other
              agencies of this State must provide the utmost protection for the free exercise of these
              rights of petition, speech, association, and government participation.
                  Civil actions for money damages have been filed against citizens and
              organizations of this State as a result of their valid exercise of their constitutional
              rights to petition, speak freely, associate freely, and otherwise participate in and
              communicate with government. There has been a disturbing increase in lawsuits
              termed ‘Strategic Lawsuits Against Public Participation’ in government or ‘SLAPPs’
              as they are popularly called.
                  The threat of SLAPPs significantly chills and diminishes citizen participation in
              government, voluntary public service, and the exercise of these important
              constitutional rights. This abuse of the judicial process can and has been used as a
              means of intimidating, harassing, or punishing citizens and organizations for
              involving themselves in public affairs.
                  It is in the public interest and it is the purpose of this Act to strike a balance
              between the rights of persons to file lawsuits for injury and the constitutional rights
              of persons to petition, speak freely, associate freely, and otherwise participate in
              government; to protect and encourage public participation in government to the
              maximum extent permitted by law; to establish an efficient process for identification
              and adjudication of SLAPPs; and to provide for attorney’s fees and costs to
              prevailing movants.” 735 ILCS 110/5 (West 2008).
¶ 37      Section 15 of the Act describes the type of motion to which the Act applies:
                  “This Act applies to any motion to dispose of a claim in a judicial proceeding on
              the grounds that the claim is based on, relates to, or is in response to any act or acts
              of the moving party in furtherance of the moving party’s rights of petition, speech,
              association, or to otherwise participate in government.
                  Acts in furtherance of the constitutional rights to petition, speech, association,
              and participation in government are immune from liability, regardless of intent or
              purpose, except when not genuinely aimed at procuring favorable government action,
              result, or outcome.” 735 ILCS 110/15 (West 2008).
¶ 38      A “claim” under the Act includes “any lawsuit, cause of action, claim, cross-claim,
       counterclaim, or other judicial pleading or filing alleging injury.” 735 ILCS 110/10 (West
       2008). “Government” is defined as “a branch, department, agency, instrumentality, official,
       employee, agent, or other person acting under color of law of the United States, a state, a
       subdivision of a state, or another public authority including the electorate.” Id.
¶ 39      When a motion to dismiss is filed pursuant to the Act, “a hearing and decision on the
       motion must occur within 90 days after notice of the motion is given to the respondent.” 735
       ILCS 110/20(a) (West 2008). Discovery is suspended pending a decision on the motion. 735
       ILCS 110/20(b) (West 2008). However, “discovery may be taken, upon leave of court for

                                                 -9-
       good cause shown, on the issue of whether the movants [sic] acts are not immunized from,
       or are not in furtherance of acts immunized from, liability by this Act.” Id. “The court shall
       grant the motion and dismiss the judicial claim unless the court finds that the responding
       party has produced clear and convincing evidence that the acts of the moving party are not
       immunized from, or are not in furtherance of acts immunized from, liability by this Act.” 735
       ILCS 110/20(c) (West 2008).
¶ 40       Section 25 provides that the court “shall award a moving party who prevails in a motion
       under this Act reasonable attorney’s fees and costs incurred in connection with the motion.”
       735 ILCS 110/25 (West 2008). Section 30(b) provides that the Act “shall be construed
       liberally to effectuate its purposes and intent fully.” 735 ILCS 110/30(b) (West 2008).
¶ 41       In construing the statute, we bear in mind the familiar principles of statutory construction.
       Our primary objective is to ascertain and give effect to the intent of the legislature. Solon v.
       Midwest Medical Records Ass’n, 236 Ill. 2d 433, 440 (2010). The most reliable indicator of
       the legislative intent is the language of the statute, which should be given its plain and
       ordinary meaning. Id. All provisions of a statute should be viewed as a whole. Accordingly,
       words and phrases should be interpreted in light of other relevant provisions of the statute
       and should not be construed in isolation. DeLuna v. Burciaga, 223 Ill. 2d 49, 60 (2006). We
       also presume, in interpreting the meaning of the statutory language, that the legislature did
       not intend absurdity, inconvenience, or injustice. Id. Our review of an issue of statutory
       interpretation is de novo. Lee v. John Deere Insurance Co., 208 Ill. 2d 38, 43 (2003).
¶ 42       Plaintiff argues that the Act is intended to apply only to actions based solely on the
       defendants’ petitioning activities and does not immunize defamation or other intentional
       torts. In other words, if the plaintiff’s intent in bringing suit is to recover damages for alleged
       defamation and not to stifle or chill defendants’ rights of petition, speech, association, or
       participation in government, it is not a SLAPP and does not fall under the purview of the
       Act. We agree. Looking at the statute in its entirety, it is clear that the legislation is aimed
       at discouraging and eliminating meritless, retaliatory SLAPPs, as they traditionally have been
       defined.
¶ 43       In deciding whether a lawsuit should be dismissed pursuant to the Act, a court must first
       determine whether the suit is the type of suit the Act was intended to address. Under section
       15, a claim is subject to dismissal where it is “based on, relates to, or is in response to any
       act or acts of the moving party in furtherance of the moving party’s rights of petition, speech,
       association, or to otherwise participate in government.” 735 ILCS 110/15 (West 2008). This
       description of a claim subject to the Act must not be construed in isolation but in the context
       of the purposes described in the public policy section. One of the Act’s stated purposes is to
       “establish an efficient process for identification and adjudication of SLAPPs.” 735 ILCS
       110/5 (West 2008). In the service of that goal, the Act describes a SLAPP suit as one which
       “chills and diminishes citizen participation in government, voluntary public service, and the
       exercise of these important constitutional rights.” Id. The Act further identifies a SLAPP as
       an “abuse of the judicial process” which “can and has been used as a means of intimidating,
       harassing, or punishing citizens and organizations for involving themselves in public affairs.”
       Id.


                                                 -10-
¶ 44       The description of a SLAPP in section 5 mirrors the traditional definition of a SLAPP
       as a meritless lawsuit intended to chill participation in government through delay, expense,
       and distraction. Indeed, this court has recognized that the “purpose of the Act is to give relief,
       including monetary relief, to citizens who have been victimized by meritless, retaliatory
       SLAPP lawsuits because of their ‘act or acts’ made ‘in furtherance of the constitutional rights
       to petition, speech, association, and participation in government.’ ” (Emphasis added.)
       Walsh, 238 Ill. 2d at 633 (quoting 735 ILCS 110/15 (West 2008)).
¶ 45       In light of the clear legislative intent expressed in the statute to subject only meritless,
       retaliatory SLAPP suits to dismissal, we construe the phrase “based on, relates to, or is in
       response to” in section 15 to mean solely based on, relating to, or in response to “any act or
       acts of the moving party in furtherance of the moving party’s rights of petition, speech,
       association, or to otherwise participate in government.” 735 ILCS 110/15 (West 2008).
       Stated another way, where a plaintiff files suit genuinely seeking relief for damages for the
       alleged defamation or intentionally tortious acts of defendants, the lawsuit is not solely based
       on defendants’s rights of petition, speech, association, or participation in government. In that
       case, the suit would not be subject to dismissal under the Act. It is clear from the express
       language of the Act that it was not intended to protect those who commit tortious acts and
       then seek refuge in the immunity conferred by the statute.
¶ 46       The Massachusetts Supreme Court reached a similar conclusion in interpreting that
       state’s anti-SLAPP law. See Duracraft Corp. v. Holmes Products Corp., 691 N.E.2d 935
       (Mass. 1998). The Massachusetts anti-SLAPP statute provides, in part:
                    “In any case in which a party asserts that the civil claims, counterclaims, or cross
               claims against said party are based on said party’s exercise of its right to petition
               under the constitution of the United States or of the commonwealth, said party may
               bring a special motion to dismiss. The court shall advance any such special motion
               so that it may be heard and determined as expeditiously as possible. The court shall
               grant such special motion, unless the party against whom such special motion is
               made shows that: (1) the moving party’s exercise of its right to petition was devoid
               of any reasonable factual support or any arguable basis in law and (2) the moving
               party’s acts caused actual injury to the responding party. In making its determination,
               the court shall consider the pleadings and supporting and opposing affidavits stating
               the facts upon which the liability or defense is based.” (Emphasis added.) Mass. Gen.
               Laws ch. 231, § 59H (1994).
¶ 47       The court held that, “[d]espite the apparent purpose of the anti-SLAPP statute to dispose
       expeditiously of meritless lawsuits that may chill petitioning activity, the statutory language
       fails to track and implement such an objective.” Duracraft Corp., 691 N.E.2d at 943.
       Accordingly, the court adopted a construction of “ ‘based on’ that would exclude motions
       brought against meritorious claims with a substantial basis other than or in addition to the
       petitioning activities implicated.” Id. The court held that “[t]he special movant who ‘asserts’
       protection for its petitioning activities would have to make a threshold showing through the
       pleadings and affidavits that the claims against it are ‘based on’ the petitioning activities
       alone and have no substantial basis other than or in addition to the petitioning activities.” Id.
       Imposing this requirement on special movants under the statute would, according to the

                                                 -11-
       court, “serve to distinguish meritless from meritorious claims, as was intended by the
       Legislature.” Id.
¶ 48        Our construction of the phrase “based on, relates to, or is in response to,” in section 15
       similarly allows a court to identify meritless SLAPP suits subject to the Act. This
       interpretation also serves to ameliorate the “particular danger inherent in anti-SLAPP statutes
       *** that when constructed or construed too broadly in protecting the rights of defendants,
       they may impose a counteractive chilling effect on prospective plaintiffs’ own rights to seek
       redress from the courts for injuries suffered.” Mark J. Sobczak, Comment, SLAPPed in
       Illinois: The Scope and Applicability of the Illinois Citizen Participation Act, 28 N. Ill. U.
       L. Rev. 559, 575 (2008).
¶ 49        Furthermore, construing the Act to apply only to meritless SLAPPs accords with another
       express goal in section 5: “to strike a balance between the rights of persons to file lawsuits
       for injury and the constitutional rights of persons to petition, speak freely, associate freely,
       and otherwise participate in government.” 735 ILCS 110/5 (West 2008). The Act’s intent to
       “strike a balance” recognizes that a solution to the problem of SLAPPs must not compromise
       either the defendants’ constitutional rights of free speech and petition, or plaintiff’s
       constitutional right of access to the courts to seek a remedy for damage to reputation. See
       John C. Barker, Common-Law and Statutory Solutions to the Problem of SLAPPs, 26 Loy.
       L.A. L. Rev. 395, 397-98 (1993) (“Plaintiffs must be able to bring suits with reasonable merit
       and defendants must be protected from entirely frivolous intimidation suits designed to chill
       legitimate participation in public affairs.”).
¶ 50        We believe that, had the legislature intended to radically alter the common law by
       imposing a qualified privilege on defamation within the process of petitioning the
       government, it would have explicitly stated its intent to do so. See In re D.F., 208 Ill. 2d 223,
       235 (2003). The legislative history of the Act further supports our conclusion that the
       legislature intended to target only meritless, retaliatory SLAPPs and did not intend to
       establish a new absolute or qualified privilege for defamation. The sponsor of the bill in the
       Senate, Senator Cullerton, stated that the bill was intended to “address the concern that
       certain lawsuits that could be filed that significantly would chill and diminish citizen
       participation in government or voluntary public service or the exercise of those constitutional
       rights.” 95th Ill. Gen. Assem., Senate Proceedings, April 20, 2007, at 15 (statements of
       Senator Cullerton). Senator Cullerton then gave an example of the type of suit targeted by
       the bill:
                “[L]et’s say a community organization makes recommendations to a local alderman
                concerning zoning changes. They just give advice, then the party that might not agree
                with that decision, the vote of the alderman, they–that person, that landowner would
                file a lawsuit, not just against the municipality, but also against the community
                organization that gave the advice. Even though all they were doing was giving advice
                to their elected officials. So, that’s what the purpose of the bill is.” 95th Ill. Gen.
                Assem., Senate Proceedings, April 20, 2007, at 15-16 (statements of Senator
                Cullerton).
       The House sponsor, Representative Franks, also described a scenario as an example of a


                                                 -12-
       SLAPP:
               “I can tell you in my county, it’d be in the Village of Richmond, there was [sic] two
               (2) gentlemen running for trustees who were ... who won but they were sued by a
               developer, threatened with bankruptcy, not being able to pay their legal fees, even
               though the ... the developer’s lawsuit was thrown out on three (3) separate occasions
               and that would stop the type of abuse.” 95th Ill. Gen. Assem., House Proceedings,
               May 31, 2007, at 58 (statements of Representative Franks).
¶ 51       The legislators’ statements further support our interpretation that the Act was aimed
       solely at traditional, meritless SLAPPs. There was no discussion in the legislative debates
       about establishing a new privilege for defamation. We recognize that the legislature has the
       inherent power to repeal or change the common law and may do away with all or part of it.
       See, e.g., Michigan Avenue National Bank v. County of Cook, 191 Ill. 2d 493, 519-20 (2000)
       (“passage of the Tort Immunity Act constituted an exercise of the General Assembly of its
       broad power to determine whether a statute that restricts or alters an existing remedy is
       reasonably necessary to promote the general welfare”). We simply do not believe that, in
       enacting the anti-SLAPP statute, the legislature intended to abolish an individual’s right to
       seek redress for defamation or other intentional torts, whenever the tortious acts are in
       furtherance of the tortfeasor’s rights of petition, speech, association, or participation in
       government. Dismissal of a lawsuit pursuant to the Act is a drastic and extraordinary remedy.
       Not only is a suit subject to cursory dismissal within 90 days of the motion being filed, but
       the plaintiff is prohibited from conducting discovery, except through leave of court, and is
       required to pay defendant’s attorney fees incurred in connection with the motion. In light of
       the severe penalties imposed on a plaintiff under the Act, we will not read into the statute an
       intent to establish a new, qualified privilege absent an explicit statement of such intent.
¶ 52       Several of the defendants concede that the Act applies only to meritless lawsuits, but they
       argue that the so-called “sham exception” set forth in the second clause of section 15 is
       sufficient to separate SLAPPs from meritorious suits. This exception states that “[a]cts in
       furtherance of the constitutional rights to petition, speech, association, and participation in
       government are immune from liability, regardless of intent or purpose, except when not
       genuinely aimed at procuring favorable government action, result, or outcome.” (Emphasis
       added.) 735 ILCS 110/15 (West 2008). Defendants argue that, where petitioning activities
       are genuinely aimed at procuring a favorable governmental result, a plaintiff’s lawsuit for
       alleged defamation occurring in the course of petitioning is, by definition, without merit.
       Defendants’ argument is unpersuasive.
¶ 53       The sham exception tests the genuineness of the defendants’ acts; it says nothing about
       the merits of the plaintiff’s lawsuit. It is entirely possible that defendants could spread
       malicious lies about an individual while in the course of genuinely petitioning the
       government for a favorable result. For instance, in the case at bar, plaintiff alleges that
       defendants defamed him by making statements that plaintiff abused children, did not get
       along with colleagues, and performed poorly at his job. Assuming these statements constitute
       actionable defamation, it does not follow that defendants were not genuinely attempting to
       achieve a favorable governmental result by pressuring the school board into firing the


                                                -13-
       plaintiff.2 If a plaintiff’s complaint genuinely seeks redress for damages from defamation or
       other intentional torts and, thus, does not constitute a SLAPP, it is irrelevant whether the
       defendants’ actions were “genuinely aimed at procuring favorable government action, result,
       or outcome.” Thus, plaintiff’s suit would not be subject to dismissal under the Act.
¶ 54       Turning to the merits in the case at bar, at issue is whether plaintiff’s complaint should
       have been dismissed pursuant to the Act. At the outset, we note that all of the motions to
       dismiss in this case were filed under section 2-615 of the Code of Civil Procedure (735 ILCS
       5/2-615 (West 2008)). A section 2-615 motion to dismiss challenges only the legal
       sufficiency of a complaint and alleges only defects on the face of the complaint. Board of
       Directors of Bloomfield Club Recreation Ass’n v. The Hoffman Group, Inc., 186 Ill. 2d 419,
       423 (1999). A motion to dismiss based on the immunity conferred by the Act, however, is
       more appropriately raised in a section 2-619(a)(9) motion, which allows for dismissal when
       the claim asserted against the defendant is “barred by other affirmative matter avoiding the
       legal effect of or defeating the claim” (735 ILCS 5/2-619(a)(9) (West 2008)). Wright
       Development Group, LLC v. Walsh, 238 Ill. 2d 620, 641 (2010) (Freeman, J., specially
       concurring, joined by Thomas and Burke, JJ.). Immunity from tort liability pursuant to statute
       is an affirmative matter properly raised in a section 2-619 motion to dismiss. See, e.g., Van
       Meter v. Darien Park District, 207 Ill. 2d 359, 367 (2003) (construing section 2-201 of the
       Local Governmental and Governmental Employees Tort Immunity Act (745 ILCS 10/2-201
       (West 1994)). Since plaintiff has not been prejudiced by the motions to dismiss having been
       filed under section 2-615, we will treat the parts of the motions asserting immunity under the
       Act as if they had been filed under section 2-619(a)(9). See Wallace v. Smyth, 203 Ill. 2d 441,
       447 (2002); Gouge v. Central Illinois Public Service Co., 144 Ill. 2d 535, 541-42 (1991).
¶ 55       A motion to dismiss under section 2-619(a) admits the legal sufficiency of the plaintiff’s
       claim but asserts certain defects or defenses outside the pleadings which defeat the claim.
       Wallace, 203 Ill. 2d at 447. When ruling on the motion, the court should construe the
       pleadings and supporting documents in the light most favorable to the nonmoving party.
       Czarobski v. Lata, 227 Ill. 2d 364, 369 (2008). The court must accept as true all well-pleaded
       facts in plaintiff’s complaint and all inferences that may reasonably be drawn in plaintiff’s
       favor. Morr-Fitz, Inc. v Blagojevich, 231 Ill. 2d 474, 488 (2008). The question on appeal is
       “whether the existence of a genuine issue of material fact should have precluded the
       dismissal or, absent such an issue of fact, whether dismissal is proper as a matter of law.”
       Kedzie & 103rd Currency Exchange, Inc. v. Hodge, 156 Ill. 2d 112, 116-17 (1993). Our
       review is de novo. Id.
¶ 56       The procedure set forth in the Act provides the proper framework for our analysis.
       Section 15 requires the moving party to demonstrate that the plaintiff’s complaint is “based
       on, relates to, or is in response to any act or acts of the moving party in furtherance of the
       moving party’s rights of petition, speech, association, or to otherwise participate in
       government.” 735 ILCS 110/15 (West 2008); Walsh, 238 Ill. 2d at 635. If the moving party


              2
               Plaintiff does not argue in this court that defendants’ acts were not “genuinely aimed at
       procuring favorable government action, result, or outcome.”

                                                 -14-
       has met his or her burden of proof, the burden then shifts to the responding party to produce
       “clear and convincing evidence that the acts of the moving party are not immunized from,
       or are not in furtherance of acts immunized from, liability” under the Act. 735 ILCS
       110/20(c) (West 2008); Walsh, 238 Ill. 2d at 636-37. Thus, defendants had the initial burden
       of proving that plaintiff’s lawsuit was solely “based on, relate[d] to, or in response to” their
       acts in furtherance of their rights of petition, speech or association, or to participate in
       government. Only if defendants have met their burden does the plaintiff have to provide clear
       and convincing evidence that defendants’ acts are not immunized from liability under the
       Act.
¶ 57       We conclude, based on the parties’ pleadings, that plaintiff’s lawsuit was not solely based
       on, related to, or in response to the acts of defendants in furtherance of the rights of petition
       and speech. Plaintiff’s suit does not resemble in any way a strategic lawsuit intended to chill
       participation in government or to stifle political expression. It is apparent that the true goal
       of plaintiff’s claims is not to interfere with and burden defendants’ free speech and petition
       rights, but to seek damages for the personal harm to his reputation from defendants’ alleged
       defamatory and tortious acts. Defendants have not met their burden of showing that
       plaintiff’s suit was based solely on their petitioning activities.
¶ 58       We emphasize that we express no opinion on the actual merits of plaintiff’s causes of
       action. We simply hold that plaintiff’s lawsuit is not a SLAPP within the meaning of the Act
       and, thus, is not subject to dismissal on that basis. Upon remand, the circuit court should
       consider any remaining bases for dismissal raised by defendants, including that defendants’
       statements constitute protected opinion, that the statements are protected under the fair
       reporting privilege, and that plaintiff’s complaint failed to adequately plead the required
       elements, including actual malice.

¶ 59                                    II. Constitutional Issues
¶ 60       Plaintiff further contends that the Act as a whole is unconstitutional under various
       provisions of the United States and Illinois Constitutions. See Ill. Const. 1970, art. I, § 12
       (right to remedy and justice); Ill. Const. 1970, art. I, § 4 (freedom of speech); Ill. Const.
       1970, art. I, § 5 (right to apply for redress of grievances); Ill. Const. 1970, art. I, § 6 (right to
       be secure against unreasonable invasions of privacy); Ill. Const. 1970, art. I, § 2 (due process
       and equal protection); U.S. Const., amend. XIV (due process and equal protection). All of
       plaintiff’s arguments alleging that the Act is unconstitutional are based on the assumption
       that the Act establishes a privilege for defendants who engage in defamatory acts in the
       process of petitioning the government. Because we hold that the legislature did not intend
       to establish such a privilege, we do not find the statute unconstitutional under any of the
       grounds raised by plaintiff.

¶ 61                                    III. Attorney Fees
¶ 62       Defendants, with the exception of Venier, appeal that part of the appellate court’s
       judgment affirming the circuit court’s award of attorney fees. This claim was raised in a
       cross-appeal to the appellate court. Jurisdiction in this court is pursuant to Supreme Court

                                                  -15-
       Rule 318(a) (Ill. S. Ct. R. 318(a) (eff. Jan. 1, 1967)). Poindexter v. State ex rel. Department
       of Human Services, 229 Ill. 2d 194, 205 n.4 (2008) (allowance of one party’s petition for
       leave to appeal brings before this court the other party’s requests for cross-relief).
¶ 63       Because we are reversing the appellate court’s judgment affirming the dismissal of
       plaintiff’s complaints under the Act, our resolution of the attorney fee issue will not affect
       the parties to this case. Therefore, the issue is moot. However, we will address the issue
       under the public interest exception to the mootness doctrine because the question is of a
       public nature in that any individual or legal entity in the state may be subject to the Act; the
       issue is likely to recur in future cases; and a definitive decision by this court will provide
       guidance to the lower courts in deciding which attorney fees are appropriate under the Act.
       See Goodman v. Ward, 241 Ill. 2d 398, 404-05 (2011).
¶ 64       Turning to the merits, Illinois follows the “American rule,” which prohibits prevailing
       parties from recovering their attorney fees from the losing party, absent express statutory or
       contractual provisions. Morris B. Chapman & Associates, Ltd. v. Kitzman, 193 Ill. 2d 560,
       572 (2000). Accordingly, statutes which allow for such fees must be strictly construed as they
       are in derogation of the common law. Carson Pirie Scott & Co. v. State of Illinois
       Department of Employment Security, 131 Ill. 2d 23, 49 (1989). Although the statute provides
       that “[t]his Act shall be construed liberally to effectuate its purposes and intent fully” (735
       ILCS 110/30(b) (West 2008)), this statement of construction applies to the substantive
       provisions of the Act and not to the fee-shifting provision in section 25. This issue involves
       the interpretation of a statute and, thus, is subject to de novo review. DeLuna v. Burciaga,
       223 Ill. 2d 49, 59 (2006).
¶ 65       Section 25 of the Act provides: “The court shall award a moving party who prevails in
       a motion under this Act reasonable attorney’s fees and costs incurred in connection with the
       motion.” 735 ILCS 110/25 (West 2008). In an apparent misreading of the plain language of
       the statute, defendants contend that the phrase “incurred in connection with the motion” does
       not mean solely in connection with the motion filed under the Act. Rather, they interpret the
       phrase to mean that prevailing movants are entitled to attorney fees incurred in connection
       with the entire defense, including attacking the allegations on the face of the complaint and
       raising other defenses and privileges unrelated to the Act. They base their argument on the
       statute’s definition of a “motion,” which includes “any motion to dismiss, for summary
       judgment, or to strike, or any other judicial pleading filed to dispose of a judicial claim.” 735
       ILCS 110/10 (West 2008). In our view, the language in section 25 is unambiguous and
       supports only one interpretation. Attorney fees “incurred in connection with the motion”
       include only those fees which can specifically be delineated as incurred in connection with
       the motion to dismiss filed under the Act.
¶ 66       Defendants’ reliance on Hensley v. Eckerhart, 461 U.S. 424 (1983), to support their
       position on the fee issue, is misplaced. There, the United States Supreme Court interpreted
       42 U.S.C. § 1988, which provides that in federal civil rights actions, “ ‘the court, in its
       discretion, may allow the prevailing party, other than the United States, a reasonable
       attorney’s fee as part of the costs.’ ” Id. at 426 (quoting 42 U.S.C. § 1988). The Court held
       that, where a plaintiff presents several claims for relief in the same lawsuit, and only some
       of the claims for relief are successful, attorney fees may be allowed for all claims involving

                                                 -16-
       a common core of facts or based on related legal theories. Id. at 434-35. The fee-shifting
       statute in the instant case obviously differs from the statute in Hensley, in that it specifically
       provides that only fees “incurred in connection with the motion” filed under the Act are
       allowed to a prevailing movant. Therefore, any fees incurred which are not specifically
       connected to the motion to dismiss pursuant to the Act are not allowed.
¶ 67       We note further that plaintiff presents an argument in his reply brief challenging the
       jurisdiction of the circuit court to award fees under the statute.3 He argues that the circuit
       court lost jurisdiction to dismiss his complaints and to award attorney fees to defendants
       when it ruled on the motions to dismiss more than 90 days after the motions were filed. See
       735 ILCS 110/20(a) (West 2008) (“On the filing of any motion as described in Section 15,
       a hearing and decision on the motion must occur within 90 days after notice of the motion
       is given to the respondent.”). Plaintiff asserts that the circuit court’s failure to comply with
       the 90-day requirement caused it to lose jurisdiction of the case. The argument lacks merit.
       Nowhere in the Act does it state that the circuit court loses jurisdiction when it fails to rule
       on a motion to dismiss within 90 days of its filing. There is no other support for plaintiff’s
       conclusion that the circuit court’s jurisdiction is dependent upon compliance with the 90-day
       time limit in the Act. Moreover, plaintiff himself was responsible for the delay in this case
       by filing a last-minute responsive pleading on the date of the hearing on the dismissal
       motions. Accordingly, we reject plaintiff’s jurisdictional challenge to the circuit court’s
       rulings.

¶ 68                                     CONCLUSION
¶ 69       For the foregoing reasons, the judgments of the appellate court and the circuit court are
       reversed, and the cause is remanded to the circuit court for further proceedings consistent
       with this opinion.

¶ 70       Appellate court judgment reversed;
¶ 71       circuit court judgment reversed;
¶ 72       cause remanded.




               3
                Plaintiff first raised the jurisdictional argument in his motion for reconsideration in the trial
       court but did not raise it in the appellate court. Nevertheless, a lack of subject matter jurisdiction
       may be raised at any time, in any court, either directly or collaterally. Fredman Brothers Furniture
       Co. v. Department of Revenue, 109 Ill. 2d 202, 215 (1985).

                                                     -17-